department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc intl br3 postf-102026-02 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel communications technology and media oakland cc lm ctm from senior technical reviewer cc intl br3 subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend corporation a corporation b corporation c x date date date year date date taxpayer taxpayer subsidiary dollar_figurek dollar_figurem dollar_figuren postf-102026-02 issue whether taxpayer properly allocated under sec_861 damages paid in settlement of a breach of contract award solely to u s source income conclusion taxpayer’s characterization and allocation of the breach of contract damages as a loss recognized with respect to stock under sec_1_865-2 is incorrect the damages do not have a factual relationship to a class_of_gross_income constituting less than all of taxpayer’s gross_income thus the deduction must be allocated to all gross_income and ratably apportioned among the statutory and residual groupings therein under sec_1_861-8 and c facts on date corporation a a large multinational corporation entered into a merger agreement with corporation b another large multinational corporation in reliance on the merger agreement corporation b reacquired x shares of its stock held by another corporation subsequently on date corporation a unilaterally cancelled the merger agreement on date corporation b filed a lawsuit against corporation a in state court seeking damages for various claims including breach of contract corporation b sought damages equal to the amount it expended to reacquire its shares in anticipation of the merger in year taxpayer subsidiary a wholly owned subsidiary of taxpayer acquired all of the outstanding_stock of corporation a after which corporation a merged with and into taxpayer subsidiary on date a jury returned a verdict in favor of corporation b and awarded damages for breach of contract in the amount of dollar_figurek the court also awarded prejudgment_interest on the damages totaling dollar_figurem accruing from the date of the breach to the date of the judgment and postjudgment interest accruing from the date of judgment to the date of payment on date taxpayer subsidiary and corporation b’s successor1 entered into a settlement agreement pursuant to which taxpayer subsidiary paid corporation b’s successor dollar_figuren which was the amount of the actual damages plus prejudgment and postjudgment interest after corporation b filed the lawsuit it merged with and into corporation c thereafter corporation c acted on behalf of the former corporation b in the litigation postf-102026-02 on its consolidated federal tax_return for the tax_year in which taxpayer subsidiary paid the settlement amount taxpayer deducted the postjudgment interest component of that payment as interest and apportioned that amount to both foreign and u s source income however taxpayer deducted the damages and prejudgment_interest portions of the payment and allocated such amounts solely to u s source income as a personal_property stock lo sec_2 law and analysis taxpayers determine their taxable_income attributable to gross_income from domestic and foreign sources by deducting the expenses losses and other deductions properly allocated or apportioned to that gross_income and a ratable part of any expenses losses and other deductions that cannot definitely be allocated to some item or class_of_gross_income code sec_861 sec_862 and sec_863 treasury regulations provide specific guidance regarding the allocation and apportionment of deduction sec_3 to gross_income sec_1_861-8 through under the general rules of sec_1_861-8 an expense must be allocated and apportioned on the basis of the factual relationship of the expense to gross_income the allocation of a deduction is to be made by first determining the activity from which the deduction resulted or to which the deduction was incident or the property in connection with which the deduction was incurred the deduction is then allocated to the class_of_gross_income generated by that activity or property sec_1_861-8 and b if a deduction does not have a factual relationship to a class_of_gross_income constituting less than all of a taxpayer’s gross_income it is allocable to all of that gross_income sec_1_861-8 another set of rules applies however to a deduction attributable to a loss on the sale exchange or other_disposition of a capital_asset or other personal_property including the issue of the proper treatment of the prejudgment_interest portion of the settlement payment will be addressed separately accordingly this memorandum addresses only the damages portion of the settlement payment the portion of the settlement payment attributable to damages and postjudgment interest is a deductible business_expense under sec_162 and not a cost that must be capitalized as part of the cost of the assets acquired 117_tc_39 generally amounts paid in settlement of lawsuits are currently deductible if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer’s business see eg 27_tc_960 postf-102026-02 stock under sec_1_865-1 and -2 such deductions are allocated to the class_of_gross_income with respect to which gain from the sale of such personal_property would give rise in the hands of the seller accordingly under those regulations consistent with the rule under sec_865 of the code that gain recognized on the disposition of personal_property is sourced generally to the residence of the seller loss from the sale of personal_property is also sourced generally to the residence of the seller which in taxpayer’s case is the united_states accordingly the proper allocation and apportionment of a deduction turns on the nature of the deduction and its factual relationship if any to a class_of_gross_income in taxpayer’s situation the settlement payment resulted from corporation a’s breach of its contract with corporation b and the litigation that followed the settlement payment was in lieu of the judgment amount which was the amount expended by corporation b to reacquire its shares from one of its shareholders plus interest corporation b reacquired those shares in reliance on the merger agreement and the damages sought to place the injured party corporation b in the same position as prior to the breach by paying it the exact amount expended on unnecessarily reacquiring the shares plus interest taxpayer did not suffer any loss due to the abandoned merger accordingly the damages settlement amount_paid by taxpayer subsidiary does not represent a loss with respect to a capital_asset personal_property or any other asset the only loss suffered was the loss borne by corporation b when corporation a unilaterally cancelled the merger agreement the cost incurred by corporation b to reacquire its stock was only the measure of the damages accordingly the damage payment is not a loss with respect to stock but rather represents a reimbursement by taxpayer subsidiary to corporation b to restore it to its position prior to the breach therefore taxpayer’s exclusive allocation of the damages paid pursuant to the settlement agreement to u s source income by analogizing it to a stock loss was incorrect the payment with respect to actual damages is properly treated as a business_expense deduction allocable under sec_1_861-8 the damages payment arose from corporation a’s breach of the merger agreement with corporation b taxpayer subsidiary never owned any of the property from which the damages derived ie the stock or assets of corporation b taxpayer subsidiary presumably agreed to the settlement conditions and the damages payment in order to avoid the possibility of eventually having to pay an even larger amount as a result of the continuing litigation in short the damages payment was made in an attempt to preserve all of taxpayer subsidiary’s remaining assets and income thus the damages payment is not factually related to a class_of_gross_income constituting less than all of taxpayer subsidiary’s gross_income postf-102026-02 accordingly based on these facts it is reasonable to allocate the portion of the deduction attributable to the damages payment to all gross_income under the general_rule of sec_1_861-8 once allocated to all of taxpayer’s gross_income sec_1_861-8 provides that the damages payment must be apportioned ratably between the applicable statutory_grouping or groupings and the residual_grouping or groupings within that class please call if you have any further questions anne o’connell devereaux senior technical reviewer cc intl br3
